Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 1 of 9 PagelD: 24

  

eee
Be .

 

 

 

documents:

pistiis! 0 NEW JE!
isco
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CERTIFICATE OF
LYNN AWKWARD, Plaintiff, SERVICE FOR
SERVICE BY MAIL
VS. . Case No. 2:19-12371-SDW-
LDW
STATE OF NEW JERSEY and
DAVID P,. CARROLL,
Defendant(s). = = ‘
I hereby certify that on_O b JAY} Xo) q (mm/dd/yyyy), I caused the follo an

 

AMENDED VERIFIED COMPLAINT
[Check the box, below, that applies to how you served the above documents.]
[| to be filed electronically with the Clerk of Court through ECF and/or

_that I caused a copy of the foregoing documents (and the notice of electronic
~~ filing, if filed electronically) to be mailed by first class mail, postage paid, to the

 

following:
STATE OF NEW JERSEY David P. Carroll
Attorney General Court Officer
25 Market St 478 Martin Luther King Blvd, Rm 273
Trenton, NJ 08647 Newark, NJ 071085
mae "Yn Nehec <>)
+f

Signature of filing party

Lynn Awkward
Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 2 of 9 PagelD: 25

   

  

SUONINAISU| 10} BSIBABY BIS erence ant a Eira ie err ee Sd

—

ACY ted Mo
cop wa Ay AEN Ee RE
Y /] zi =f c/ Aas

oo -
&1OZ/ 92/90 ‘bi, pue J ney

02° 0S

=F Rented peinsey emeubis unpy LJ

FFE B$— 5 Pevinbey eunjeuB}s npy [_]

e18H TE OS s Sona porsey ren pepneoD]

prewisod hts s (uonse9) ydisooy WryeH 7]
—s et

(Adoopren) decoy winery [7]
694 ppe “oq 49842) 808-4 9 SBOIGS BINA,

ice) $
otc OS"E$ cos new pouneo

SSM VW 1 dbched Gh

NT Terie iE Ln CA Ee licn marie tl miticnn clon tor

 

 

 

 

ebeysog

 

   

 

 

 

  

ite Wiic mete

ECE haters eye
Rona ae an

 

 

  

 

 

 

 

 

‘eo ae cos $, cos ope sxoq

  

 

SUONSNASU 10} BSASABY BBS TTR a ERT CITA OA AOL \ Lon ete Rote
a
Su 9 2D Qa a V Ave btdiZ “reg ‘AND|
= oe so: choos
“?

3 “4S OL neg
6WOZ/¥E/90 $
02" 0$ e6es04

—$KA84-——s peynbey eunyeub\s ynpy [-]

@10H THY UTE— $  Monyor poworasou ire pepueo [J
(dcoprey) ydjesey wine} (7)

39849) S804 °Y SADIAIOS BIDC]

OS"E$ co yew peynieo

A Sdab ah cho bin

rpsraneg tvs CL Ay
no "83; pus ofvysog [6301
—_—————— $ Arena paryasey einyuéig ynpy (CJ
BLSOg _ Ors $ {OjUaNae}9) josey LTQOH []
$
"3 Scie had Mladaee UoRopitcret TW ale mUCcTE MM eLel steeper cel MASc Til tcl eae oye|

 

    

 

 

 

eM Ls Moe a)

mel Ore mon Ard eet Le = F- be)

 

PUL Lael io 8

 

hETO E546 OO00 DET etDe

eeTO ES%b OOOO DETT eTOe
Cas

oOo Oo Oo ND OO KR WO NY =

RM RP DN DN HW Pf NH NYO HB | |S =|& =| S&S S&S &e Se Sw
Oo N OD oOo F W NY F- 80D O WDB NN DD OT BR WD HB =

e 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 3 of 9 PagelD: 26

Lynn Awkward
80 W. Passaic Ave
Bloomfield, NJ 07003

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

LYNN AWKWARD, No. 2:19-12371-SDW-LDW
Plaintiff,
vs.

STATE OF NEW JERSEY and
DAVID P. CARROLL,

Defendants.

 

 

 

AMENDED VERIFIED COMPLAINT
COMES NOW the Plaintiff, in Pro Per, and brings this Complaint against
Defendants and states as follows:
I. JURISDICTION AND VENUE

1. Plaintiff claims federal jurisdiction pursuant to Article Ill §2 which extends the
jurisdiction to cases arising under the U.S. Constitution.

2. Venue is proper pursuant to 28 U.S.C. §1391(b). Venue in this District is
proper in that the Plaintiff resides here, the conduct complained of occurred
here.

3. This is an action for damages which exceed $10,000.00.

 
Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 4 of 9 PagelD: 27

oO Oo CO NO oO KR WO PP =

NO PO PO DP PN NP DB NYO NO | | FS Bae Ba ae Se es Se S|
oN ODO oO FP WO NYO F|- TD Oo WD NN DOD TT FP WO YP =

 

4. Plaintiff brings this suit pursuant to Title 42 U.S.C. §1983 for violations of
certain protections guaranteed to him by the Fourth, Fifth, and Fourteenth
Amendments of the federal Constitution, by the defendants under color of law
in their official and individual capacities.

ll. PARTIES

5. Plaintiff, Lynn Awkward, is a natural person and is a resident of this State
(hereinafter “Plaintiff’).

6. Defendant State of New Jersey (hereinafter “STATE”) is a policy making body
politic with its principal place of business located at 125 West State Street,
Trenton, New Jersey.

7. Defendant David P. Carroll (hereinafter “CARROLL”) is Court Officer
Trustee for the Superior Court of New Jersey, Essex County.

il. STATEMENT OF THE CASE

8. Acting under color of law, Defendant CARROLL, as an officer/trustee of the
court, caused to be sent to Plaintiff a "Notice To Defendant” dated January 18,
2019, signed by Defendant CARROLL, which stated a threat to take action
which was not authorized by the U.S. Constitution. In said notice, Defendant
CARROLL threatened to enter Plaintiff's home for the purpose of levying &
selling Plaintiff's personal property. Defendant STATE created or authorized
policy in which Defendant CARROLL used under color of state law to violate
Plaintiffs rights. See Exhibit “A”.

9. Title 42 U.S.C. §1983 reads as follows:

Every person who, under color of any statute, ordinance, regulation,

custom, or usage, of any State or Territory, subjects, or causes to be
subjected, any citizen of the United States or other person within the

2

 
Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 5 of 9 PagelD: 28

0 © ON OO oO BR wp |=

NM PO PRO PO PO DN NP PO NYO | |=. |=& ss oO oe oe es Se Yr
(oo ian nn © > SE ©) DE > © © EE © SG © © © o En. EE © > EE © 0 Ee > 0 ©

 

jurisdiction thereof to the deprivation of any rights, privileges, or immunities
secured by the Constitution and laws, shall be liable to the party injured in
an action at law, suit in equity, or other proper proceeding for redress.

IV. CAUSES OF ACTION

FIRST CAUSE OF ACTION
VIOLATION OF DUE PROCESS

10. Defendant CARROLL, acting under color of law, without due process of law
threatened to enter Plaintiff's home without a lawful warrant, remove Plaintiff's
personal property, and sell said property.

11.Defendant CARROLL, acting under color of law, sent Plaintiff a written and
signed notice stating he would perform the unlawful acts stated therein.

12.Defendant CARROLL presented no law that would permit him to enter
Plaintiff's home without a warrant.

SECOND CAUSE OF ACTION
FAILURE TO INSTRUCT, SUPERVISE, CONTROL

13. Plaintiff alleges and incorporate the information in paragraphs above.

14.At all relevant times, Defendant CARROLL was acting under the direction and
control of the State of New Jersey, which acted through its agents and
employees who were responsible for making policy of the Superior Courts, its
officers and operations

15. Defendant CARROLL was acting pursuant to either official policy or the
practice, custom, and usage of the State of New Jersey and its courts.

16. Acting under color of law, by and through its policy-makers and pursuant to
official policy or custom and practice, the State of New Jersey intentionally,

knowingly, recklessly and with deliberate indifference to the rights of the

3

 
Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 6 of 9 PagelD: 29

 

1 inhabitants of the state failed to instruct, supervise, control, and/or discipline
2 Defendant CARROLL to refrain from conducting unlawful violations of federally
3
protected rights, privileges, and immunities belonging to Plaintiff.
4
17.Defendant STATE had knowledge or should have had knowledge that the
5
6 wrongs alleged herein, or other unlawful, unconstitutional acts were going to
7 be committed and had the power to prevent, or aid in the preventing, the
8 commission of said wrongs, could have done so, and intentionally, knowingly,
9 or with deliberate indifference to the rights of inhabitants of the State of New
10 Jersey, failed or refused to do so.
11
18.Defendant STATE directly or indirectly, under color of law, approved or ratified
12
13 the unlawful, deliberate, malicious, reckless, and wanton conduct of Defendant
44 CARROLL.
15
THIRD CAUSE OF ACTION
16 INTENTIONAL INFLECTION OF EMOTIONAL DISTRESS
17 19. Plaintiff alleges and incorporate the information in paragraphs above.
18 20.Defendant Carroll's direct and proximate action caused Plaintiff to suffer
19
emotional distress and mental anguish. Plaintiff suffers and lives in anxious
20
> fear of these threats and has lost sleep, experiences disruptive thoughts of
22 Defendant CARROLL bursting into Plaintiff's home with the intent to cause
23 Plaintiff harm. It is difficult for Plaintiff to live a normal and secure life.
24 21.The term “intentional infliction of emotional distress” can be defined as:
25 conduct. . . truly extreme and outrageous. Second, the actor must either intend
26 that his conduct inflict severe emotional distress, or know that there is at least
a high probability that his conduct will cause severe emotional distress. Third,
27 the conduct must in fact cause severe emotional distress. . . Doe v. White, 627
F. Supp. 2d 905, 912 (C.D. Ill. 2009)
28
4

 

 
Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 7 of 9 PagelD: 30

oO O86 GO NN OD OHO F&F WD ND =

RO RO RO. DR RO PN PD PNY NYO | =e S@& Sse oe e&e eR ew oe
oOo nN DO OO FPF WD NY F-=F= 8O OO DB N DW NF BR WO HDB =

 

22. The tone and outrageous threats in the notice that Defendant CARROLL sent
to Plaintiff caused all of the elements of intentional infliction of emotional
distress. The notice was sent for the purpose of intimidating Plaintiff into
making the requested payment. It is the understanding and belief of Plaintiff
that only a law enforcement officer with a valid warrant could enter his home
and remove personal. property. Defendant CARROLL did not claim to be a law
enforcement officer with a valid warrant. In fact, Defendant CARROLL claimed

to only be a Court Officer.

V. RELIEF SOUGHT

23. Plaintiff requests this Court to issue an Order restraining Defendant Carroll
from taking actions that violate Plaintiff's rights. Plaintiff requests this Court to
enjoin Defendant New Jersey from creating/enforcing policy that violates
Plaintiff's rights. Plaintiff requests this Court to impose relief in the form of
punitive damages against Defendant New Jersey in the amount of $10,000.
Plaintiff requests this Court to impose relief in the form of punitive damages
against Defendant Carroll in the amount of $10,000. Plaintiff requests this
Court to impose actual damages against Defendant Carroll in the amount of
$5,000. The basis for the punitive damages is to encourage the Defendants to
cease their unlawful acts. The basis for the actual damages is for

compensation for suffering emotional distress mental anguish and anxiety.
Respectfully submitted this hy day of Wu AV Qo) g

pos Nash ed

Lynrt Awkward

 
Case 2:19-cv-12371-SDW-LDW Document 6 Filed 06/24/19 Page 8 of 9 PagelD: 31

1 VERIFICATION
2
STATE OF NEW JERSEY
3 | COUNTY OF ESSEX
4 | have read the foregoing Compiaint and know its contents.
5 | am the Plaintiff, party to this action, and am authorized to make this verification.
6 The matters stated in the foregoing document are true and of my knowledge except as
7 to those matters which are stated on information and belief, and as to those matters, |
8 | believe them to be true.
9 | declare under penalty of perjury under the laws of the State of New Jersey that
10 | the foregoing is true and correct.
11
12 Lynn Awkward, Plaintiff, In Pro Per
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
6

 

 
Case 2:19-cv-12371-SDW-LDW Document 6

David P Carroll Court Officer
P O Box 1196
West Caidweil, NJ 07007

 

At the Suit Of:
Midland Funding LLC
Plaintiff
Lynn Awkward
80 W Passaic Ave
Bloomfield, NJ 07003
Defendant

Filed 06/24/19 Page 9 of 9 PagelD: 32

Court Officer
SUPERIOR COURT OF NEW JERSEY
Special Civil Part, County of Essex

Superior Court of New Jersey

50 West Market Street
Newark, NJ 07102

On Execution

Docket DC-010112-17
Writ Ne. 1
File No. 30880

Notice To Defendant

On 7/20/2018 a judgment was entered against you by this court
in the Amount of _$5.126.79 _ with a balance of _ $5,126.79

To date, this judgment remains unpaid. Unless you contact me immediately and make satisfactory
arrangements to pay the total due, | shall apply to the court for an Order permitting me to enter your
home ( or business) to levy household goods and furnishings (or business assets) , inventory them and
have them appraised so that the value in excess of $1,000 may be sold at public auction the highest

bidder to satisfy the judgment.

UY Cath

Make and Mail All Checks To:

COURT OFFICER DAVID P. CARROLL, TRUSTEE

clo David P Carroll Court Officer
P 0 Box 1196
West Caldwell, NJ 07007

tel. (973) 227-2848
fax.: (973) 882-3525

01/18/2019
dated

Sincerely,

huoll

 

David P Carroll Court Officer
N.J. Superior Court, Essex County

IMPORTANT: Please use the docket number | correspondence and Ht check:

 

Please Pay By

 
